

	

		II

		109th CONGRESS

		2d Session

		S. 2236

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Johnson introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend Public Law 106–348 to extend the authorization

		  for establishing a memorial in the District of Columbia or its environs to

		  honor veterans who became disabled while serving in the Armed Forces of the

		  United States.

	

	

		1.Extension of authority for

			 establishing memorialSection

			 1 of Public Law 106–348 (40 U.S.C. 1003 note) is amended—

			(1)in subsection (b),

			 by striking Commemorative Works Act (40 U.S.C. 1001 et seq.).

			 and inserting chapter 89 of title 40, United States Code, except that

			 section 8903(e) of that title shall not apply, and this Act and the authority

			 provided by this Act shall expire on October 24, 2015.; and

			(2)in subsection (d),

			 by striking under section 8(b) and all that follows and

			 inserting under section 8906(b) of title 40, United States Code, or upon

			 expiration of the authority for the memorial under subsection (b), there

			 remains a balance of funds received for the establishment of the memorial, the

			 Disabled Veterans' LIFE Memorial Foundation shall transmit the amount of the

			 balance to the Secretary of the Treasury for deposit in the account provided

			 for in section 8906(b)(1) of that title..

			

